Citation Nr: 0428733	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  02-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from June 1961 to June 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 RO rating decision 
which, in pertinent part, determined that new and material 
had not been submitted to reopen a claim for service 
connection for PTSD.  

In a January 2003 decision, the Board, in pertinent part, 
reopened the veteran's claim for service connection for PTSD.  
In January 2003, the Board also undertook additional 
development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), a regulation that was later invalidated.  
In November 2003, the Board remanded this appeal to the RO 
for further action.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to this claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet.App. 124 (2002); Fossie v. West, 12 Vet.App. 1 (1998); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 
Vet.App. 283 (1994).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).  

In Patton v. West, 12 Vet. App. 272 (1999), the U.S. Court of 
Appeals for Veterans Claims (Court) appears to emphasize that 
statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'", 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

The veteran alleges that he has PTSD based on sexual assaults 
he experienced during service.  His service personnel records 
do not show combat decorations or other evidence of combat.  

The Board notes that the record in this case appears to now 
include some diagnoses of PTSD.  However, the diagnoses of 
PTSD have not been based on verified personal assault 
stressors, are very unclear, or appear based simply on the 
statements of the veteran.  Additionally, there are also 
multiple other psychiatric diagnoses of record including a 
schizoaffective disorder, anxiety, and a dysthymic disorder.  
The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion as to his claimed 
PTSD.  

Additionally, the Board notes that in a statement received in 
April 2004, the veteran reported that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  As the SSA records may be relevant to his claim, they 
should be obtained.  The Court has held that, while a SSA 
decision is not controlling for purposes of VA adjudications, 
the decision is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  If the veteran 
has received benefits from the SSA and those benefits are 
based upon disability, the medical record upon which the 
award was based would be pertinent to the veteran's current 
claim.  The importance of obtaining these records is clear.  
The Court has routinely vacated Board decisions due to a 
failure to obtain SSA records.  Consequently, without the SSA 
records, the Board cannot proceed to adjudicate the veteran's 
current claims. 

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should contact the SSA and 
obtain copies of all medical records and 
other records considered by that agency 
in awarding disability benefits, as well 
as copies of all related SSA decisions.  

2.  The RO should have the veteran 
undergo an examination by a VA 
psychiatrist to determine whether any 
psychiatric disorder or disorders are 
present and, if so, the correct 
diagnostic classification for any 
disorder present.  The purpose of this 
evaluation is to determine whether the 
veteran has PTSD and whether any PTSD 
condition found is related to a confirmed 
stressor in active service.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  All special studies or 
tests, including psychological testing 
and evaluations, deemed necessary by the 
examiner, are to be accomplished.  The 
examiner in conjunction with his 
examination must review the claims folder 
or the pertinent medical records 
contained therein.  The examiner should 
provide explicit responses to the 
following questions:  

(a)  Does the veteran have PTSD?  

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify the credible "stressor(s)" 
that caused the disorder during 
service from June 1961 to June 1962, 
if any, and comment upon the link 
between such a stressor or stressors 
and current symptoms.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  Thereafter, the RO should review the 
claim for service connection for PTSD.  If 
the claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


